                                            Case 3:19-cr-00105-RS Document 58 Filed 07/07/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           UNITED STATES OF AMERICA,
                                  10                                                       Case No. 19-cr-00105-RS-2
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER GRANTING
                                  12                                                       SENTENCE REDUCTION
Northern District of California
 United States District Court




                                           DAVID MISHLER,
                                  13
                                                        Defendant.
                                  14

                                  15                                         I. INTRODUCTION

                                  16          Defendant David Mishler is currently in the custody of the Bureau of Prisons (“BOP”) and

                                  17   is incarcerated at the United States Penitentiary (“USP”) in Atwater, California. Mishler is 51

                                  18   years old and severely obese. He moves for immediate release from Atwater USP, in light of his

                                  19   heightened risk of becoming severely ill from COVID-19, pursuant to 18 U.S.C. § 3582(c)(1)(A).1

                                  20   For the reasons set forth below, the motion is granted.

                                  21                                          II. BACKGROUND

                                  22          On April 9, 2019, Mishler pled guilty to wire fraud, 18 U.S.C. § 1343, conspiracy to

                                  23   commit wire fraud, 18 U.S.C. § 1382, and filing a false tax return, 26 U.S.C. § 7206(1). He was

                                  24   sentenced to 12 months in prison, followed by three years of supervised release. Mishler self-

                                  25   surrendered on January 3, 2020. His projected release date is November 9, 2020, though the

                                  26
                                  27
                                       1
                                        Mishler’s motion is also made pursuant to 18 U.S.C. § 4205(g). However, that statute only
                                       applies to individuals whose offenses occurred prior to November 1, 1987. See 28 CFR § 572.40.
                                  28   Mishler’s did not. Thus, his motion will only be considered under 18 U.S.C. § 3582(c).
                                           Case 3:19-cr-00105-RS Document 58 Filed 07/07/20 Page 2 of 5




                                   1   Bureau of Prisons (“BOP”) has informed the United States that Mishler will be released to a

                                   2   halfway house in San Francisco on August 12, 2020.

                                   3          Mishler says that sometime in April 2020, he was informed by officials at Atwater USP

                                   4   that he would be released to home confinement due to concerns around COVID-19. However, he

                                   5   was later advised that prison policy had changed and he would not, in fact, be released. He was

                                   6   advised to petition the warden for release pursuant to 18 U.S.C. § 3582(c), which he did on May

                                   7   20, 2020. The warden denied his petition on June 8, 2020.

                                   8                                       III. LEGAL STANDARD

                                   9          Under section 3582, as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

                                  10   (Dec. 21, 2018), a court may modify a defendant’s sentence “upon motion of the defendant after

                                  11   the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring

                                  12   a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
Northern District of California
 United States District Court




                                  13   warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a

                                  14   motion, a court may modify a defendant’s sentence “after considering the factors set forth in §

                                  15   3553(a) to the extent applicable” if it finds “extraordinary and compelling reasons warrant such a

                                  16   reduction” and “such a reduction is consistent with applicable policy statements issued by the

                                  17   Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  18          The relevant Sentencing Commission policy statement sets forth several “extraordinary

                                  19   and compelling reasons.” U.S. Sentencing Guidelines, § 1B1.13(1)(A) & cmt. 1.2 One of these

                                  20   reasons is whether the defendant is “suffering from a serious physical or medical condition…that

                                  21   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  22   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  23

                                  24   2
                                         Courts are split on whether section 1B1.13 continues to control, as it has not been updated since
                                  25   the passage of the First Step Act. Compare United States v. Cantu, No. 05-cr-00458, 2019 WL
                                       2498923, at *3-4 (S.D. Tex. June 17, 2019), with United States v. Ebbers, 02-cr-01144, 2020 WL
                                  26   91399, at *4 (S.D.N.Y. Jan. 8, 2020). However, even courts which have found the provision to be
                                       outdated have held it continues to provide “helpful guidance.” United States v. Beck, No. 13-cr-
                                  27   00186, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019).

                                  28                                                                 ORDER GRANTING COMPASSIONATE RELEASE
                                                                                                              CASE NO. 19-cr-00105-RS-2
                                                                                         2
                                           Case 3:19-cr-00105-RS Document 58 Filed 07/07/20 Page 3 of 5




                                   1   1(A)(ii). Another is “[t]he death or incapacitation of the caregiver of the defendant’s minor

                                   2   child….” Id. § 1B1.13 cmt. 1(C)(i). The Commission also requires the defendant not pose a

                                   3   danger to the safety of the community. Id. § 1B1.13(2).

                                   4                                           IV. DISCUSSION

                                   5          The government does not oppose Mishler’s motion for release should the Court find that

                                   6   his medical condition combined with the COVID-19 pandemic constitutes an extraordinary and

                                   7   compelling reason supporting his request. The dangers which COVID-19 presents to incarcerated

                                   8   individuals are, at this point, blatantly obvious. For example, the outbreak at San Quentin Prison,

                                   9   which had not reported any inmate cases through May but where a third of the population is now

                                  10   infected and three individuals died this past weekend, is one recent devastating illustration. See

                                  11   NPR, COVID-19 Outbreak Devastates California's San Quentin Prison (July 4, 2020),

                                  12   https://www.npr.org/2020/07/04/887239267/covid-19-outbreak-devastates-californias-san-
Northern District of California
 United States District Court




                                  13   quentin-prison (“More than one third of inmates at California's overcrowded San Quentin prison

                                  14   have tested positive for COVID-19, in what some are calling the state's biggest prison health

                                  15   catastrophe in history.”). At Atwater USP, where Mishler is incarcerated, the BOP has confirmed

                                  16   two guards have already tested positive. See BOP, COVID-19 Coronavirus (last visited July 6,

                                  17   2020), https://www.bop.gov/coronavirus/. Mishler reported to his counsel that an additional two

                                  18   guards tested positive yesterday.

                                  19          The heightened risk COVID-19 poses to individuals such as Mishler who suffer from

                                  20   severe obesity constitutes an extraordinary and compelling reason warranting his release.3 The

                                  21   Centers for Disease Control and Prevention (“CDC”) have warned that individuals with a body

                                  22   mass index (“BMI”) of 30 or higher have an increased risk of suffering severe illness from

                                  23

                                  24   3
                                        Mishler offers two additional purported extraordinary and compelling reasons which he argues
                                  25   warrant his release. First, he states he suffers from pre-diabetes. However, the government
                                       counters that Mishler’s prison medical records do not mention pre-diabetes. Second, Mishler states
                                  26   his minor daughter needs a caretaker while her mother is working night shifts. Because, as
                                       discussed above, Mishler’s severe obesity itself, combined with the COVID-19 pandemic,
                                  27   warrants his release, these additional reasons need not be evaluated.

                                  28                                                                 ORDER GRANTING COMPASSIONATE RELEASE
                                                                                                              CASE NO. 19-cr-00105-RS-2
                                                                                         3
                                           Case 3:19-cr-00105-RS Document 58 Filed 07/07/20 Page 4 of 5




                                   1   COVID-19. See CDC, People of Any Age With Underlying Medical Conditions (last visited July

                                   2   6, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

                                   3   medical-conditions.html. At the time of his self-surrender, Mishler had a BMI of 40, which the

                                   4   CDC classifies as “severe” or “extreme” obesity. See CDC, Defining Adult Overweight and

                                   5   Obesity (last visited July 6, 2020), https://www.cdc.gov/obesity/adult/defining.html. Severe

                                   6   obesity is not a condition from which an individual is expected to “recover,” and an incarcerated

                                   7   person suffering from obesity is thus unlikely to be able “to provide self-care within the

                                   8   environment of a correctional facility” to avoid contracting a severe case of COVID-19. U.S.

                                   9   Sentencing Guidelines § 1B1.13 cmt. 1(A)(ii). Therefore, Mishler has effectively demonstrated a

                                  10   nexus between his medical condition and the ongoing pandemic which supports a reduction under

                                  11   section 3582.

                                  12          The section 3553(a) sentencing factors also support Mishler’s release. In particular, one
Northern District of California
 United States District Court




                                  13   such factor is “the need for the sentence imposed…to provide the defendant with…medical

                                  14   care…in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Mishler is unlikely to be able to

                                  15   get the medical care he needs in prison in the midst of an ongoing pandemic. See Lisa Freeland et

                                  16   al, We’ll See Many More Covid-19 Deaths in Prisons if Barr and Congress Don’t Act Now, Wash.

                                  17   Post (Apr. 6, 2020), https://www.washingtonpost.com/opinions/2020/04/06/covid-19s-threat-

                                  18   prisons-argues-releasing-at-risk-offenders/ (discussing “wholly inadequate medical care” in

                                  19   federal prisons). Furthermore, sections 3553 and 3582 both require consideration of public safety.

                                  20   See 18 U.S.C. §§ 3553(a)(2)(C), 3582(c)(1)(A)(ii). At the time of his sentencing, Mishler had no

                                  21   criminal record and was adjudged not to pose any danger to the community. See Probation

                                  22   Presentence Report, ECF No. 30, at 24.4 The crimes to which he pled guilty were not violent.

                                  23   Furthermore, he has had no disciplinary issues in prison. Thus, the sentencing factors support

                                  24   Mishler’s release.

                                  25

                                  26   4
                                        The government agrees that the section 3553 factors support Mishler’s release and that he does
                                  27   not pose a danger to the community.

                                  28                                                                 ORDER GRANTING COMPASSIONATE RELEASE
                                                                                                              CASE NO. 19-cr-00105-RS-2
                                                                                         4
                                           Case 3:19-cr-00105-RS Document 58 Filed 07/07/20 Page 5 of 5




                                   1                                          V. CONCLUSION

                                   2          For the reasons set forth above, the motion for release is granted. Mishler’s sentence of

                                   3   imprisonment is modified to time served. However, the remaining portion of his original term of

                                   4   imprisonment, through November 9, 2020, shall be served as supervised release with the special

                                   5   condition that Mishler shall be subject to home confinement. He shall subsequently serve the

                                   6   three-year term of supervised release imposed in his original sentence, without the home

                                   7   confinement condition. Upon his release and during his term of home confinement, Mishler will

                                   8   satisfy the 14-day self-quarantine requirement. The BOP is directed to release Mishler forthwith.

                                   9   The government shall serve a copy of this order on the Warden at Atwater USP immediately.

                                  10   Furthermore, the motion to seal Mishler’s medical records is granted.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: July 7, 2020

                                  15                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                ORDER GRANTING COMPASSIONATE RELEASE
                                                                                                             CASE NO. 19-cr-00105-RS-2
                                                                                        5
